       Case 4:19-cv-00040-BMM Document 110 Filed 04/21/20 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

HEATHER M. HANEY, as Personal
Representative of the Estate of Dean Hasler,         CV-19-40-GF-BMM
Deceased,

                    Plaintiff,                  ORDER ON MOTION TO QUASH

vs.

CYPRUS MINES CORPORATION, et al.,

                   Defendants.




      Nationwide Mutual Insurance Company (“Nationwide”) has filed a motion

to quash a third-party subpoena originating from Defendants Johnson & Johnson &

Johnson & Johnson Consumer, Inc. (“Johnson & Johnson”). (Doc. 103.) Johnson

& Johnson requests that Nationwide produce six claim files in which Decedent

Dean Hasler (“Hasler”) was a claimant against insureds of Nationwide. Johnson &

Johnson opposes the motion to quash. (Doc. 108.)

      Plaintiff Heather M. Haney, as Personal Representative of the Estate of Dean

Hasler, Deceased (“Plaintiff”), filed a complaint and amended complaint against

Johnson & Johnson and multiple other defendants alleging that he was exposed to

                                        1
       Case 4:19-cv-00040-BMM Document 110 Filed 04/21/20 Page 2 of 4



asbestos, and/or asbestos-containing products, or equipment. (Doc. 1 and Doc. 3.)

Johnson & Johnson filed an answer in which it generally denied the allegations in

the amended complaint. (Doc. 10.) Johnson & Johnson served the subpoena at

issue on Nationwide on about March 11, 2020. (Doc. 104-1.)

      Johnson & Johnson requests that Nationwide produce six claim files related

to claims that Hasler filed against insureds of Nationwide. These insureds include

the following entities: 1) Moodie Implement Company (Date of Loss: 05/01/2008

and 05/01/2008); 2) Farm Equipment Sales, Inc. (Date of Loss: 05/01/2008,

05/01/2008); 3) Frontline Ag Solutions, LLC (Date of Loss: 08/17/2016); and

Zerbe Brothers, Inc. (Date of Loss: 11/30/2014). (Doc. 104-1 at 3-5.) Nationwide

contends that Johnson & Johnson’s request represents an overreach that proves to

be unduly burdensome on Nationwide and would require the disclosure of

privileged or otherwise protected materials. (Doc. 104 at 3-5.)

      Johnson & Johnson argues that Hasler’s decision to file complaints against

three of these insureds in Montana state court in August of 2016 in which he

alleged injuries arising from exposure to asbestos, and/or asbestos-containing

products, or equipment makes these claim files relevant to Plaintiffs’ current action

against Johnson & Johnson. (Doc. 108 at 2-3.) Johnson & Johnson asserts that it

seeks to obtain materials relevant to Hasler’s claim in the Montana state court

                                         2
       Case 4:19-cv-00040-BMM Document 110 Filed 04/21/20 Page 3 of 4



action of exposure to asbestos-containing farm equipment. (Id. at 3.) Johnson &

Johnson clarifies that it does not seek documents protected by claims of attorney-

client privilege or work-product protection. (Id.) The Court agrees that Johnson &

Johnson generally has a right to obtain these documents.

                                     ORDER

      Accordingly, IT IS ORDERED that Nationwide’s Motion to Quash is

DENIED;

      IT IS FURTHER ORDERED that Nationwide must produce the following

documents in the six claim files sought by Johnson & Johnson:

      1) documents submitted by Hasler, Hasler’s counsel, or any person or entity

      acting on behalf of Hasler;

      2) statements made by Hasler, Hasler’s counsel, or any person or entity

      acting on behalf of Hasler;

      3) documents that Nationwide received from its insureds relating to Hasler’s

      claims; and

      4) statements submitted by Nationwide’s insureds relating to Hasler’s

      claims.

The Court does not anticipate that any of these items would be protected from

disclosure by attorney-client privilege or work-product protection. The Court

                                         3
       Case 4:19-cv-00040-BMM Document 110 Filed 04/21/20 Page 4 of 4



directs Nationwide to file a privilege log for any of the above-listed documents that

it believes should be withheld from production based upon attorney-client privilege

or work-product protection.

      IT IS FINALLY ORDERED that Johnson & Johnson shall pay

Nationwide’s reasonable attorneys fees, expenses, and costs incurred in complying

with this subpoena.

      DATED this 16th day of April, 2019.




                                         4
